Name: Council Regulation (EEC) No 1769/89 of 19 June 1989 amending Regulation (EEC) No 802/68 on the common definition of the concept of origin of goods
 Type: Regulation
 Subject Matter: international trade;  technology and technical regulations
 Date Published: nan

 22. 6.. 89 Official Journal of the European Communities No L 174/ 11 COUNCIL REGULATION (EEC) No 1769/89 of 19 June 1989 amending Regulation (EEC) No 802/68 on the common definition of the concept of origin of goods THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 802/68 ('), as last amended by Commission Regulation (EEC) No 3860/87 (2) lays down in its Annex II the criteria to be applied as regards certificates of origin ; whereas certificates of origin must measure 210 x 297 mm ; Whereas the issue of certificates of origin is increasingly computerized, which involves the use of continuous stationery ; whereas it has been found impossible to conform precisely to be prescribed measurements ; Whereas it is necessary to avoid obstacles to trade and the risk that a certificate of origin may be rejected on the technicality that its size does not conform to the said measurements ; whereas it is necessary to introduce a tolerance of up to minus 5 mm or plus 8 mm in the length, HAS ADOPTED THIS REGULATION : Article 1 Point 4 of Annex II to Regulation (EEC) No 802/68 is hereby by the following : '4. The size of the certificate shall be 210 x 297 mm. A tolerance of up to minus 5 mm or plus 8 mm in the length is to be allowed. The paper used shall be white, free of mechanical pulp, dressed for writing purposes and weigh at least 40 g/m2 or between 25 and 30 g/m2 where air-mail paper is used. It shall have a printed guilloche pattern background in sepia such as to reveal any falsifi ­ cation by mechanical or chemical means'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989. For the Council The President C. SOLCHAGA CATALAN (') OJ No L 148, 28 . 6 . 1968, p. 1 . 0 OJ No L 363, 23 . 12. 1987, p. 30 .